internal_revenue_service number release date index numbers ----------------------- --------------------------- ---------------- ---------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eb hw plr-152054-12 date september legend taxpayer association ---------------------------------- --------------- ---------------------------------- ---------------- location m -------------------------- dollar_figurex dollar_figurey dollar_figurez ---------------------------------- ---------------------------------- ---------------------------------- ---------------------------------- ---------------------------------- dear ---------------- this is in response to a request submitted on behalf of the taxpayer by its authorized representatives the taxpayer is asking for rulings regarding the federal_income_tax consequences of offering to taxpayer’s employees and retirees through the association group term life_insurance coverage on the lives of the employees and retirees as well as on the lives of the spouses and dependents of the employees and retirees the taxpayer provides its employees and retirees basic group term life_insurance on the life of the employee or retiree the basic coverage is provided at no cost to the employees and retirees for most of the employees this coverage is the greater of dollar_figurex plr-152054-12 or one times the employee’s basic annual earnings with basic annual earning rounded to the next higher dollar_figurey for employees at the taxpayer’s operations at location m the basic group coverage is the greater of dollar_figurex or two times the employee’s basic annual earnings with basic annual earning rounded to the next higher dollar_figurey the taxpayer also provides each employee upon retirement no-cost life_insurance coverage of dollar_figurez in addition to the basic insurance the taxpayer’s employees can purchase supplemental group-term_life_insurance on the life of the employee and with the exception of employees in location m group term life_insurance on the lives of an employee’s spouse and dependents all of the supplemental insurance is purchased by the employees on an after-tax basis from an insurance_company pursuant to contracts negotiated by the association the association open to all of the taxpayer’s regular employees provides group term life_insurance benefits and other benefit programs to its members a letter from the irs is being obtained determining that the association is a voluntary employees’ beneficiary association qualified under sec_501 of the internal_revenue_code the code members of the association generally can elect to purchase one two three four or five times the amount of basic taxpayer-provided life_insurance coverage on the life of the employee the cost of the insurance for these members is a fixed amount per dollar_figure of coverage which is higher for smokers than for non-smokers members of the association in location m can purchase life_insurance coverage on the life of the employee based on or of the employees’ basic annual earnings the cost of the insurance for members in location m is a fixed amount per dollar_figure of coverage but is a different amount than the cost charged to members in other locations retirees generally can elect to purchase an amount not exceeding the active insurance on the life of the employee ie basic plus supplemental life_insurance in effect at the time of retirement with a minimum election of dollar_figurey depending on a retiree’s age adjustments are made in the coverage that can be elected by the retiree the rates charged per dollar_figure for retirees are age-weighted members of the association can also elect to purchase various optional amounts of life_insurance on the lives of an employee’s spouse and children the association charges flat rates for this insurance depending on the option selected the association members pay for the life_insurance purchased from the association through payroll deduction from their salaries to maintain the desired independence from the taxpayer the taxpayer’s involvement with the association’s life_insurance programs is limited to providing administrative services as an independent_contractor the association has agreed to this arrangement since it is more economical and plr-152054-12 efficient for the operation of its life_insurance programs to have the taxpayer perform such services in addition to collecting the employees’ payments of insurance premiums through payroll deductions and remitting them to the association the association arranges for the taxpayer to add sections in its employee benefit handbooks describing the association’s insurance programs enroll employees in the association’s insurance programs and maintain the enrollment records employ and pay the fees of accountants to monitor premium collections and the distribution of insurance proceeds and to audit financial statements for these insurance programs the association reimburses the taxpayer for all identifiable costs of performing these administrative services the association has entered into two life_insurance policies - a u s policy and a location m policy within the u s policy there are four types of coverage which are active supplemental life retiree supplemental life accidental death dismemberment and dependent life within the location m policy there are different types of coverage for the active supplemental life_insurance which is provided through two different plans the association each year works with the insurance carrier to calculate actuarially the expected benefit payouts based on historic mortality and standard mortality tables and to establish premiums to be charged to association members which are computed separately for each of the types of coverage listed above for each type of coverage the total member premiums plus any interest_income are calculated to be equal to or slightly more than the expected actuarially computed benefit payouts plus any administrative expenses in the event that the actuarial projections are ever inaccurately low the insurance carrier would pay the promised life_insurance benefits the association’s supplemental life_insurance and spousal dependent life_insurance are purchased from the same insurance carrier as the one the taxpayer uses to provide the basic life_insurance however the taxpayer is not a party to the life_insurance contracts providing coverage to the association members further the association’s policies are financially self-supporting and the premiums charged under those policies are not subsidized by the premiums charged under the taxpayer’s basic employee life_insurance_policy in addition the taxpayer does not arrange for contribute to or guarantee the performance of the association’s insurance programs in any way only the association not the taxpayer has authority to make final decisions with respect to selection of insurance carriers and establishment of insurance prices the taxpayer represents that the premiums charged to the taxpayer for the basic coverage are developed independently from any amounts charged with respect to the life_insurance programs offered through the association the association performs separate actuarial computations in developing and establishing the total annual amount of the member contributions both for smoker and nonsmoker coverage and coverage for plr-152054-12 employees in location m so as to ensure that the total member contributions under each of the three policy types smoker non-smoker and employees in location m equal or exceed the total life_insurance benefits payouts under the corresponding policy type for each policy year or series of years there are no subsidies or credits being exchanged between or among the three policy types or between any of these policy types and any of the taxpayer’s policies and no policy dividends_paid with respect to any one policy type including each of the association’s policy types as well as the taxpayer’s insurance policies are allocated to another policy type for example the experience rating for each group term life_insurance plan is separately developed based on historic mortality interest_income administrative expenses and similar factors reserves are not shifted between policies no premium loading expenses allocable to one plan are included in the premiums of the other plan and the dividend and rate credits attributable to each of the plans are determined separately from each other based on independent retrospective adjustments the taxation of employer-provided group term_insurance on the life of an employee or retiree employee is governed by sec_79 of the code assuming a group term plan meets the non-discrimination requirements of sec_79 dollar_figure of such coverage is excludable from the each employee's income for coverage above dollar_figure sec_79 requires an employee to include in income an amount equal to the cost of life_insurance provided under a policy carried directly or indirectly by his or her employer less any amounts paid_by the employee toward the purchase of such insurance sec_79 requires the cost of the insurance to be computed by using the uniform premiums prescribed in table i of the sec_79 regulations sec_1_79-1 of the income_tax regulations sets forth the conditions that must be met before a policy of life_insurance will be considered group term life_insurance for purposes of sec_79 of the code the condition relevant to this ruling_request is that the life_insurance be provided under a policy carried_directly_or_indirectly_by_the_employer sec_1_79-1 of the regulations sec_1_79-0 of the regulations provides that the term policy includes two or more obligations of an insurer or its affiliates that are sold in conjunction obligations that are offered or available to members of a group_of_employees are sold in conjunction if they are offered or available because of the employment relationship these obligations of the same insurer are aggregated despite actuarial sufficiency of the premiums charged for each obligation and even if the obligations are contained in separate documents thus as a general_rule to test whether insurance coverage is provided under a policy carried_directly_or_indirectly_by_the_employer all obligations of the same insurer that are offered to members of a group_of_employees must be aggregated the regulations however allow an employer to elect to treat two or more obligations each of which provides no permanent benefits as separate policies if the premiums are properly allocated among such policies plr-152054-12 assuming premiums are properly allocated among two or more obligations of an insurer that provide no permanent benefits and assuming the employer elects to treat them as separate policies each policy must be tested separately to determine if it is carried_directly_or_indirectly_by_the_employer if a policy is not carried_directly_or_indirectly_by_the_employer no income will be imputed to an employee under sec_79 of the code on account of the insurance provided under that policy sec_1_79-0 of the regulations provides that a policy of life_insurance is carried_directly_or_indirectly_by_the_employer if a the employer pays any part of the cost of the life_insurance directly or through another person or b the employer or two or more employers arrange for payment of the cost of the life_insurance by their employees and charge at least one employee less than the cost of his or her insurance as determined under table i of sec_1_79-3 and at least one other employee more than the cost of his or her insurance determined in the same way sec_61 of the code provides that except as otherwise provided by law gross_income includes all income from whatever source derived including compensation_for services fringe_benefits and similar items sec_1_61-21 of the regulations generally governs the taxation of fringe_benefits not otherwise specifically governed by another section of the code while that regulation does not define the term fringe benefit it gives the following as examples of fringe_benefits an employer-provided automobile a flight on an employer_provided aircraft an employer-provided free or discounted commercial airline flight an employer-provided vacation an employer-provided discount on property or services an employer-provided membership in a country club or other social_club and an employer-provided ticket to an entertainment or sporting event pursuant to sec_1_61-21 of the regulations a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services pursuant to sec_1_61-21 of the regulations the provider of a fringe benefit is that person for whom the services are performed regardless of whether that person actually provides the fringe benefit to the recipient the provider of a fringe benefit need not be the employer of the recipient of the fringe benefit but may be for example a client or customer of the employer or of an independent_contractor for convenience the term employer includes any provider of a fringe benefit in connection with the payment for the performance of services unless otherwise specifically provided in section dollar_figure of the regulations in general an employee must include in gross_income the amount by which the fair_market_value of a fringe benefit exceeds the sum of the amount_paid for the benefit by or on behalf of the recipient and the amount if any specifically excluded from plr-152054-12 gross_income therefore for example if the employee pays fair_market_value for what is received no amount is includible in the gross_income of the employee sec_1 b of the regulations special rules apply when the fringe benefit provided to the employee is group term life_insurance for group term life_insurance on the life of an individual other than an employee such as the spouse or dependent of the employee provided in_connection_with_the_performance_of_services by the employee sec_1_61-2 of the regulations states that the cost of the insurance is includible in the gross_income of the employee the cost of dependent group term life_insurance must be determined under table i of sec_1_79-3 of the regulations the uniform premium rates in table i which are computed using the age of the insured are based on average costs for employer-provided group_life_insurance thus if the dependent group term coverage provided by the association to the taxpayer's employees is determined to be a fringe benefit subject_to taxation under the sec_61 regulations an employee purchasing such insurance must include in income an amount equal to the difference between the cost of the dependent coverage as determined under table i and the amount_paid by the employee for the insurance nothing is includible however if such amount is de_minimis see notice_89_110 1989_2_cb_447 applying the above rules to the group term life_insurance on the lives of employees available through the association the taxpayer’s basic insurance coverage and the supplemental insurance coverage provided available through the association are available to the eligible employees because of the employment relationship in addition both the basic coverage and the supplemental coverage are purchased from the same insurer therefore the obligations contained in the taxpayer’s basic coverage and the supplemental coverage available through the association will be treated as a single policy for purposes of sec_79 unless the requirements have been met to elect to treat such obligations as separate policies because neither the basic coverage nor the supplemental coverage contains permanent benefits the only requirement for electing separate treatment is that the premiums be properly allocated among the policies based on the information submitted and representations made and authorities cited above we conclude as follows it can be determined that the premiums are properly allocated among the policies thus permitting the taxpayer to treat the association’s policies as separate policies from the taxpayer’s basic life_insurance programs if for each policy year it can be shown that the premiums charged to the taxpayer for the basic coverage are developed independently from any amount charged with respect to the supplemental insurance programs offered through the association that the association performs separate actuarial computations in developing and establishing the total annual amount of the member contributions so as to ensure that the total member supplemental insurance contributions under each of the plr-152054-12 subsets of the association’s two insurance policies for its u s and location m employees which in the u s includes subsets for active supplemental life retiree supplemental life accidental death dismemberment and dependent life and which in location m includes only active supplemental life plans equal or exceed the total life_insurance benefits payouts under the corresponding policy subset for each policy year or series of years that there are no subsidies or credits being exchanged between or among the association’s policies or between any of the association’s policies and any of the taxpayer’s policies and no policy dividends_paid with respect to any one policy including each of the association’s policies as well as the taxpayer’s insurance policies are allocated to another policy for example the experience rating for each group term life_insurance plan is separately developed based on historic mortality interest_income administrative expenses and similar factors reserves are not shifted between policies no premium loading expenses allocable to one plan are included in the premiums of the other plan and the dividend and rate credits attributable to each of the plans are determined separately from each other based on independent retrospective adjustments assuming that the taxpayer elects to treat its basic employee life_insurance programs as separate policies from the association’s supplemental employee group term life_insurance the supplemental employee group term life_insurance provided by the association to the active retired and disabled former employees of the taxpayer will not be treated as provided under a policy carried directly or indirectly by the taxpayer within the meaning of sec_79 of the code accordingly no income will be imputed under sec_79 of the code to those employees purchasing the supplemental life_insurance offered by the association the group term life_insurance coverage provided by the association on the lives of the spouses and children of the association members paid for entirely by the members on an after-tax basis is not provided in_connection_with_the_performance_of_services by the association members within the meaning of that phrase in sec_1_61-2 of the regulations accordingly no amount is includible in the gross_income of an employee of the taxpayer on account of the group term life_insurance coverage provided by the association on the lives of the spouse and children of the employees these rulings are contingent on the receipt of a determination from the service that the association is a veba described in sec_501 of the code except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transaction under any other provision of the code or regulations plr-152054-12 this letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer's representative sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt and government entities cc
